Citation Nr: 0721894	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-05 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1968 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

Irrespective of the RO's action, the Board has jurisdiction 
responsibility to consider whether it is proper for a claim 
to be reopened, and what the RO determined in this regard is 
irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

After reopening the claim, the claim is REMANDED for further 
evidentiary development to the RO via the Appeals Management 
Center, in Washington, DC. 


FINDINGS OF FACT

1. In a rating decision in February 1996, the RO denied the 
claim of service connection for post-traumatic stress 
disorder after the veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the denial of the claim and the decision became final.

2. The additional evidence presented since the rating 
decision in February 1996 relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of service connection 
for PTSD.


CONCLUSIONS OF LAW

1. The rating decision in February 1996, denying service 
connection for PTSD, became final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2. The additional evidence presented since the rating 
decision in February 1996, denying the claim of service 
connection for PTSD, is new and material, and the claim of 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for PTSD, the only matter 
resolved in this decision, further discussion here of 
compliance with the VCAA with regard to the claim to reopen 
is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Rating Decision in February 1996 and Evidence Previously 
Considered 

In a rating decision in February 1996, the RO denied the 
claim of service connection for PTSD on the grounds that the 
veteran was not involved in combat, the stressor incidents 
were unverifiable, and PTSD was not shown to be related to 
service.  After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the denial of the claim, and the rating 
decision became final based on the evidence of record at that 
time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 



The evidence considered at the time of the rating decision in 
February 1996 consisted of:

The service medical records contain no complaint, finding, or 
diagnosis, pertaining to PTSD.   

Service personnel records show that the veteran served in 
Vietnam from October 1969 to October 1970 as a Chemical 
Equipment Repairman.  He was awarded the National Defense 
Service Medal, the Vietnam Service Medal, and the Vietnam 
Campaign Medal.  

While in Vietnam, the record shows that the veteran was 
confined for 13 days in August 1970. 

On VA examinations in July 1986 and in January 1995, PTSD was 
not found.  On VA hospitalization in June and July 1995, the 
veteran was admitted for evaluation of PTSD, but he left the 
hospital before the assessment was completed and the 
diagnoses included PTSD. 

Application to Reopen 

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 

As the veteran's current application to reopen the claim was 
received in August 2003, the regulatory definition currently 
in effect applies.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence 

The additional evidence presented since the rating decision 
in February 1996 consists of:

VA records, dated in 1987, document PTSD by history.  

VA hospital records, dated in November and December 1996, 
document possible PTSD.  

In a statement, dated in August 2003 statement, the veteran 
stated that he came under enemy fire while on guard duty, 
that he was exposed to mortar and rocket attacks, that he saw 
many enemy dead, and that he saw his buddies being wounded.  

Records of the Social Security Administration (SSA) show that 
the veteran was awarded disability benefits due to a 
personality disorder and PTSD.  

In a mental health evaluation, dated in November 2001, the 
veteran stated that he was imprisoned for 21 days in the jail 
at Long Binh. 



On VA examination in December 2003, PTSD was not found. 

In a statement in May 2005, the veteran asserted that he was 
incarcerated at the jail in Long Bing in August 1970.  In 
February 2007, the veteran claimed to have PTSD as a result 
of bombings around Long Binh, when he was incarcerated.  

VA records disclose that in May 2006 testing confirmed the 
diagnosis of PTSD based on the veteran's experiences in 
Vietnam and a full report was available in the computerized 
record. 

In February 2007, the RO formalized the finding the 
information of record was insufficient to verify the 
veteran's stressors. 

Analysis 

As the claim was previously denied because the veteran's 
stressors were not verifiable and PTSD was not shown to be 
related to service, as the additional evidence contains a 
diagnosis of PTSD based on the veteran's experiences in 
Vietnam, which include by the veteran's account, mortar 
attacks at Long Binh in August 1970, and as the additional 
evidence, when considered with the previous evidence of 
record, confinement in August 1970, while at Long Binh, 
relates to an unestablished fact necessary to substantiate 
the claim, that is, evidence of an in-service stressor, the 
absence of which was the basis for the prior denial of the 
claim in February 1996, and as the additional evidence raises 
a reasonable possibility of substantiating the claim, the 
claim is reopened. 


ORDER

As new and material evidence has been presented, the claim of 
service connection for post-traumatic stress disorder is 
reopened.  To this extent only, the appeal is granted.


REMAND

Although the claim of service connection is reopened, the 
Board determines that further evidentiary development is 
required before deciding the claim on the merits. 
Accordingly, under the duty to assist, 38 C.F.R. § 3.159, the 
claim is REMANDED for the following action. 

1. Contact the proper custodian of the 
Department of the Army to determine 
whether the veteran's name appears on a 
list of the incarcerated at the jail in 
Long Binh from August 13, 1970, to August 
25, 1970.

2. Request a search by the Joint Services 
Research Center (JSRRC) for documentation 
of rocket or mortar attacks involving the 
548th Light Maintenance Company at Long 
Binh Post or the jail at Long Binh from 
August 13, 1970, to August 25, 1970. 

3. Obtain the treatment records, 
including a copy of the computerized 
record, "PTSD Screening Report" from 
the Colorado Springs and Pueblo, 
Colorado, VA clinics and the Denver VAMC 
since 2005. 

4. After the additional evidentiary 
development is completed, determine 
whether there is credible supporting 
evidence that in-service stressor or 
stressors occurred. 

If there is credible supporting 
evidence that the in-service 
stressor or stressors occurred, 
schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran has post-
traumatic stress disorder under the 
criteria in DSM-IV, based upon the 
verified stressor or stressors only.  
The veteran's file must be made 
available to the examiner for 
review. 

5. After the above is completed, 
adjudicate the claim.  If the benefit 
sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


